Per Curiam.

Respondent was admitted to practice by this court on June 17, 1949. On July 2, 1976 he was convicted, after trial in the United States District Court for the Eastern District of New York, of 10 counts of violating section 1001 of title 18 of the United States Code and 35 counts of violating section 1341 of title 18 of the United States Code. Those convictions have been upheld by the Court of Appeals for the Second Circuit.
By an unpublished order dated September 27, 1976, this court directed petitioner to institute and prosecute a discipli*180nary proceeding against respondent based upon acts of professional misconduct. By a second unpublished order dated February 22, 1977, we directed that the issues raised by the petition and answer in that disciplinary proceeding be referred to Honorable Frank J. Pino, a Justice of the Supreme Court, to hear and report, with his findings upon each of the issues. That hearing was thereafter postponed to October 20, 1977 due to the intervening incarceration of respondent. By order to show cause granted on October 14, 1977, petitioner has moved to vacate our order of February 22, 1977 and to strike respondent’s name from the roll of attorneys pursuant to subdivision 4 of section 90 of the Judiciary Law.
We conclude that the conviction of the respondent under the provisions of section 1001 of title 18 of the United States Code, a Federal felony, requires his automatic disbarment under subdivision 4 of section 90 of the Judiciary Law (see Matter of Chu, 42 NY2d 490). We therefore grant petitioner’s motion and vacate our order of February 22, 1977 and, on this court’s own motion, the order of September 27, 1976 is vacated. Respondent is therefore disbarred from the further practice of law and his name is removed from the roll of attorneys and counselors at law, effective forthwith.
Hopkins, J. P., Latham, Hargett, Damiani and Rabin, JJ., concur.